Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 12/02/2021 and claims 24-41 are now in condition for allowance.
3.	As Applicant pointed out on pages 9-11 of the response, art of record, Thakkar, 3GPP TS, or 3GPP TR 32.842 does not teach and/or fairly suggest a process for:
“linking managed object (MO) operations and lifecycle operations associated with VNFs (Virtual Network Functions) by triggering the instantiation of a VNF based on the first request; wherein the first request is to create a MO (Managed Object) from a NM (Network Manager), wherein the VNF comprises a VNFD (VNF Descriptor) ID (identifier) of the VNF and a DF (Deployment Flavor) ID of the VNF; wherein the results of such instantiation is sent via a Notify operation from a VNF manager, wherein such notification comprises a change in a lifecycle of the VNF, an instance ID of the VNF, and one or more resources affected by the VNF. Create a MOI (MO instance) comprising one or more attributes referring to the VNF, wherein the one or more attributes comprise the instance ID; and send a notification to the NM indicating that the MO has been created” and in as such a manner as recited in independent claim 1, and similarly as in independent claim 35. 
Thus all pending claims 24-41 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193